Appeal by employer and insurance carrier from decision of the State Industrial Board under the Workmen’s Compensation Law directing the carrier to provide claimant with surgical treatment of a hernia condition and excusing claimant’s failure to give written notice of injury to the employer within the statutory period. The points raised are that there was no accident within the meaning of the Workmen’s Compensation Law, there was no compliance with section 18 of the Workmen’s Compensation Law and that there was no competent evidence to sustain the finding of causal relation between the alleged accident and the disability. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.